Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 1 of 21




                    Exhibit 1
                                                                                        Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 2 of 21
~                                                                                   .._                                                                                    .

~:                                                                                             ,(TO I'L.I11NTTTF]E'S ATTORN]EYe PI.EA SE CIRCLE TIPE OF 14.CTIUI'T IWOLVED:
:~                                                                                                                            TDRT -' 11~d®~R VEd-~CI,E 'TDIt'd' - CD1VTltAG'F -
a
1                         _                      ' .   •   ..:t             .                  '   .           .           .
                                                                                                                             EQUITABLE RELdEF - OTHM
                                                                                                                                     ..                            '           '                                       .   .                .               .                             .                              .                        ,           ~
                                                                                                                                                                                                                                                                                                  . .                                 .               .
     •                                   ~         .                   ._                 . '                              ~~         ~                   .       .        ,
 :           ~                                                         '                                                                                      .        .                   . .   : '   .                           .       '    '                             .   .               .                 .             ,       ~
•                                                                                                                                         . • . .
                                                                                                                                                                  C~O~ONWEAI..'~'IFI.QF R~S~CHUSE~'TS
                                                                                                                           .._
                                                                                           .               .           ,                                                                                                                                                                                                                                      •
.:.:•
 ~• •     . .. .                                         .. .... ' .                                   .                         .
.y    . .                                              . .;..
                                                            ;.. (; :•' ~.                                                                    <,                                                                                                                                                                                   .                       •
                              `•


                                                                                               NDRFOJ K, ss.                                                                                                                                                                                                    SUPERICI% COUlftT
                                                                                                                                                                                                                                                                                                                CNILACITON
     ~                                                                                                                                                                                                                                                                                                          NO2 ® , 05, ~ ..

                                                                                                                                                                                                                           ..          . • ..                                         .
    :~•• ...
                   ..
                                                                                                                                                                  ,V tAdt yn~~                             .
                                                                                                                                                                                                       ~ Adha                   d~e~                                              Plain s •
    :~.                       •'                                                                                                                                       '3 . -                                                                                                     ~                             .
                                                                                .

                                                                                                                                                                                                                   V                       S
         _                                                                 -
                                                                                                                                                                                                                                                                                                                             N .
                                                                                                                                                                                                                                                                                                                             ~
     +,.~ •.                                                                                                                                                                           ~
         .
         r
                                                                                                                       e                    0 j~'~Yf C Anti
                                                                                                                                               q                                                   t~ qyti                  f~             r-                                                                                ~                ~
     ;                                                             .                                                                                          _
                                                                                                                                                                                                                                                                                  Defenurant(s)                                           ~
                                   ~ ,.. .
                                                                                                                                                                                                                                                                                                                             Z;
                                                                                                                                                                                                                                                                                                                                      i
         ;                                                                                                                                                                                                         SI3M1VfONS
                                                                                          To theabove-named~Defe.ndant:                                                                                    105it',                n c:
                                                                                                                                                                                                                                 ~._.
         ~'.                                                              You are liereby s%rimoiied an.d requ.ired to serve upon                               '+.q er
         ~;                                                      plaiatifF's attornep; whose address is ~                                 ~~`~~0 T (~osh"{ MA O aI01
          `s                                                     an answer to tbe complaiUt which is heieRiitli served upon qou, within 20 days'afteF service.'of,tliis
                                                                              •
             Y;
                                                                 svIIim.ons.~upon yau, emclusive caf tl~e`day of service: If you fa.~ to do so, ~~~
                                                                                                                                                '   t~
                                                                                                                                                     defa~ilt will .be taken.
                                                           ~'~   agatnst you for the reb.ef demanded in the complaint. Yotf a~t~ ~'~required to "fi!e your aasvPer to the
                                                           ` ~s camp~aint ia the~d~ce of..tlie Clerk of'tliis court ar Dedbaii~r ~F be~ore`se,rvice"upon the plainti~'s
                                                                `attoiney or wzthan a i~easonable tune'thereafrec
             ~.
             ;
                                                                                                                                                                                                                                                    !
             ~'~•               ~}                             ~. t r ~~~~ ~
                                                                                                ITnless'otberwise prdvided bq F~utle 13~a},:your. adsc~t=~r~ sr.atz as a cotiuterclaim an,p claun
                               '~I f.;~
                         ~n.lt...                                                          r       ~-~             ~  ~                   .~     ..        v    ~
                                                                                        r~uh yoii m~p have agaznst the ~iauitiff wh'tch'arises oiit `o~~e~~roi~ or bccurrence;~at:s t~e
                                                                                             ~
              !.•
              ~n~ ;Y                         .                 .
                                                                                         ~` D~eCt
                                                                                            _     ...
                                                                                                              . G~3.EmpOf 011 FP~ tlleIC'ditel ~!e ~~".m~ a~ Cl3fa] 14~Y:
                                                                                                  ~~I oL ~ P~ Ll~s                                                     Qt~PE
                                                                                                                                                                                                                                                                                                                                                                  ~
              ,                                                                           acnon.
                                                                                                                                                                                                                                       ' '~ •                                                               _           e ,
                                                                                                                                                                                                                                                                                                      .._
                 r ..
                 ~.                .    . .
                                                       '                            .
                                                                                                                                               ~IJD(TH~F~~tICaNT,                                                                                                                             .
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                       in the ~ear of our Loid two tbousaad. and                                                                         2 t?
                   ~ -;§: ' •                                               .                                                                                                      '                           .                       •                .       .--                                     '
                                                                                                                                 . .                ...                                                                                                               .   •                                                                   .                       ,
                 ~".+'•' . n.•,• . .
                                                                                '

                 ~I . . •                                                                                                                                                                                                                                                                     `~                                          :Clerk:
                   ,

                  ~.                                                                     N01 ES:
                  +                                                                     1. Tfiis summons is issued p,*s ,a w to Rules 4 of the 1vSassaclidseccs Rnles of Civil Proceauue:
                  ~                                                                     2. 'Wlien more fhaa one defendant is involved, the" names. of alt sucli defendants should appear in, tbe caption.
                                                                                            Ifasepazare suuiaions is used:for:each sach defendant, each 'should'be addiesse~'Eo the pxrticulai'
                                                                                                                                                                                      .
                                                                                                                                                                                                dafendant
                  ,.
                                                                                        F.33'
                     ~                                                                                                                                                                                                                                      -.
                   ;°                                      ~
                                                                                                                                                                                                                                                        xN,                 _ s' :e:;~:~,' ~ .rv~. •:.::~ t.-                                               ..~pz:.        '•`+ ~ t. a+;!        :er •: F G,,a.::~t
     ~                                                                                            .                                                   .                                                                               .
                                                                                                                                                                                                                                                      .L
                                                                                                                                                                                                                                                                                       'd~.~`'" r $~.:~                                                        ~~„ • .w    LXt;.                ,~
                                                                                                                                                                                                                                                                                                                                                                                                                                          .~,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~,. 'Tx{
                                                                                                                                                                                                                                                                             . 'S}~,'
                                                                                    Case 1:20-cv-11490-RGS
                                                                                                       - . Document 1-3 Filed 08/07/20 Page 3 of 21                                                                                                                             •     e 'r t
                                                                                                                                                                                                                                                                                            '•       m
                                                                                                                                                                                                                                                                                                       ~ '"
                                                                                                                                                                                                                                                                                                              ,"'                                           .:      : •~..
                                                                                                                                                                                                                                                                                                                                                                              y,
                                                                                                                                                                                                                                                                                                                                                                        ~" 7: • •  . k • ~•~~'~~  a
                                                                                                                                                                                                                                                                                                                                                                                              .,~..a;,  r „~ >'
                                                                                                                                                                                                                                                                                                                                                                                                                7
                                                                                                                                                                                                                                                                                                                                                                                                                  S'"                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                      x•" F . 3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y y
                                                                                                                                                                                                                                                                                                                                                                     A                                        •r ~                   '~T i_• ra e                                           r:.
                       ~                . .
                                                                          ,                                   • '
                                                                                                                             .
                                                                                                                                       P~OOF O FSE~it iIIGE OF PROGESS                                                                                                                                                            '~;'
                                                                                                                                                                                                                                                                                                                                   4 _ 4                                      ~
                                                                                                                                                                                                                                                                                                                                                            ~4•~~ ~yK4{~ •1~'fYl                                                       ''`.'i
                                                                                                                                                                                                                                                                                                                                                                                                                                       ..     .r• `rh'~S,y
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~~+                           ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         `A~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -


                                                                                        . •.                    . .      '
                                                                                                                                                                :
                                                                                                                                                               . -.'~ .'
                                                                                                                                                                                         .                          ...

  .                                                      .       , ~..  ....
                                                              .:.. ~.. •.
                                                                              ...                     .                          ,         - .
                                                                                                                                           ' '                               ..                                                                                                                                                                                       •        ¢             '.                      -. , ~~ M~`~iJ~•x'2'
                                                                                                                                                                                                                                                                                                                                                                                                                                   y      '~l'~."~ s~'L Ne
                                                                                                                                                                                                                                                                                                                                                                                                                                                         3~M
                                                     T hereby cerpfy ancl retuin that'on ,.: .... .:          ., .. .., ?A       ,~'served a copy
                                                                                                                                                                                                                                                                                                                                                                                                                                           •~• .r: : ~ ; r~ •~'';~
                                            the wi.thin summons; together with a copy af the c6mp1aint in this      ac tion, ugon the v~n
                                                                                                                                      ,   t6ui-n►amed                                                                                                                                                                                                                                                                                                           «. .
                                                                                                                                                                                                                                                                                                                                                                                                                                             ,.y. .. yF +~i'::~•..
                                                                                                                                        ~                                                                                                                                                                                                                                                                                                 ;M ;~ 4, F 4 •.
         .                    . .
                                            defendant;
                                            ,..   .
                                                       ~in the following.
                                                                   ,. .      manner. (See:Mass. R. Civ:'P 4(d): (l 5);
                                                                                                              .. . .
                                                                                                                                                 ~ .,r:~.
                                                                                                                                               v .       ~ E•
                                                                                                                                                          ..                                                                                                                                                                                                                                                                                      ."~' . r, ' $:--a: a '.,~;Ji% . • .
                                                                                                                                     -..                                                                                                   .                                                                                               •                              ~aE~°R'                              cr ~                                             :~~ -                 r
              ..           . . . .                                                                                                                         .                ,
                                                              -.                           ,                  ..                                                                                                                                                                                                                                                     .-.,Ta'
                                                                                                                                                                                                                                                                                                                                                                         ~•e. ~.E,M F P                        } .a
                                                                                                                                                                                                                                                                                                                                                                                                                    ~                             ,'{'~:» ~~~r          ~ :C-•,~,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •,'~.~' ,
                                                              ..•                 ' .•♦                                                    ..•. ........                                                              . .                                         .....................................                                                                 .~                                         •.:                                 : ~~, Y • 2' fV^a.  ,7;.~ -
                   .                                                                 ~                           ,~              '                                                                                                                                                                                                                                                 ..                                ~                                ~;i,•:Y:,.       '~ ...
                                                                                                                                                                                                                                                                                                                                                                                                                   ,r

                           I                    •            ~4.NN.....•.•                                          .            •.•                           ••
                                                                                                                                                                •♦♦••..♦•♦••                          .        •••♦
                                                                                                                                                                                                                  . .........                     ...                             .            •.••               ,                                         •
                                                                                                                                                                                                                                                                                                                                                               ~,                            •
                                                                                                                                                                                                                                                                                                                                                                                                 ~                                   ~},~}`•. t
                                                                                                                                                                                                                                                                                                                                                                                                                                                   f.~ ;~''~r•~'•~w
                                                                                                                                                                                                                                                                                                                                                                                                                                          ,'-y-'~.~~~          hi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
 .
                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                               .~r .
                                                                  .                                       ,                                                                              .                .                               '               .                                        s                                                         ~ •, ~.A                            -
                                                                                                                                                                                                                                                                                                                                                                                                              Jr       --                                 {.rin'`'+~• •
                                                                                                                                                                                                                                                                                                                                                                                                                                  'IFS~ • '~ -.'• 'y-.1 , .
                               '                             •.                                                                                                         .                                                     •
                                                                                                                                                                                                                                                                                                                                                                                              dS                                                     }:
             ' .                                                                                                                                                                                                                                                                                                                                                                                                                ~                                R.
                                        '              •.' :'r'...~.}••• '6                                   .....:.....•..a•.::♦....~..t:..f.iif                                                                                .~y.0           ♦.•     •..                         .          ♦.               ..............                                                             •                                           ti~~y~:~•:h~, `;S{. ''u ~
                                                                                                                                                                                                                                              •                                                                      .          -                                                                                                +OY
                                                                                            ~'~                                                   '                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                                                                                                       !        ~ 1  •:k~
                                                    • ~ ~.~:'.~' ..                        ..F
                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                        .~               ""`Yii"                                          .                                                         ~                                              4.. . . ''..                                                                                                                                                                                                                           u,~' ~~ F{- •
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .      ~'
                                                                                                                                                                                                                                                                                                                                                                                                                                    ca                                         ti?
                                                Dal~iY:                                                                                                        7 LAy                                  N•..•♦....:♦♦•....Z•                                           f•                            .                                      .                                                                                                   t           Ra er




 .                                              N. B. TO PROCFSS
                                                             .         .. .
                                                                            S]ER'6~ER:-                          .     .                                                                                                                                                                                                                                                                                             y~             . ~•nn:
                                                                                                                                                                                                                                                                                                                                                                                                                                           .,...~,•
                                                                                                                                                                                                                                                                                                                                                                                                                                           ` ..J •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                               .. ,         .-                                                                                                                                                                                                                                                                                                                                                                        - 5                                                               ~~ . i
                                                     _ _PA~EASE
                                                         .._. _. . - _. PI:ACE
                                                                         .      DATE YOZT1l~A + SERVICE ON DEI+~NDA~N'lC IN
                                                                                                               .... .. ....- .... ..........                        ....-             ....        ...
                                                                                                                                                                                                                                    .-..5.~...-.~,._.
                                                                                                                                                                                                                                                                            „'..
                                                                                                                                                                                                                                                                                                       ..-                         .i                                                                                ~ t
                                                                                                                                                                                                                                                                                                                                                                                                                            =        [~
                                                                                                                                                                                                                                                                                                                                                                                                                                                    s~~``~'y                                      ~ •r

                                                        Z`HIS Bo% ON'1'H E ORIGINALAND.Ox COPY~SERVEI~ ON ='" ,
                                                                                                                                                                                                                                                                                                                          ~                                                          .~~ '   ~'
                                                                                                                                                                                                                                                                                                                                                                                                                   ~.::~• •~~
                                                                                                                                                                                                                                                                                                                                                                                                                     ~              F[$ ~~~1- • •~.Te- ' ~Y


                                                                                                                                                                                                                                                                                                                                                                                                                     s.               '           '
                                                        ~EFEMANr..

                                                                                                                                                                                                                                                                                                                                   ,20
                                                                  .                                                                                                 •-r•
                                                                                                                    . .... .. .                                                                                                                                                                                                                                                                         ~                                 ,.~.~ `r•                         -:~>... ~•~?'
                                                                                                                                                                                                                                                  ,                                                                                                                           ,                      , , . .                         •
                                                                                                                                                                                                          .                   .       •           .                                       :'~ . . - ~...~                         r'+,;
                                                                                                                                                                                                                                                                                                                                   .                                                                                                ..
                                                                  -.                     „,                                          ,..                  .                                                                               .
                                                                                                                                                                                                                                                              .                   '
                                                                                                                                                                                                                                                                                                             f                    ,_
                                                                                                                                                                                                                                                                                                                                      .                                        •;.                                                        .                 •                       r              .
                                                                                                                                                                                                  ,                                                                                                    ~r'                                •:0•Li~ ~ ..                             '. . • .                                                                             .       ,             .
                                   ..                        :.                                                                                                                                                                                               .r,~. .
                                                                                                                                                                                                                                                                                                                                                                 .
                                        ,                                                                                                      _•..                                     . a .                 ._                                                                      .            . 4•~                                                     _.}4.•L
                                                                                                                                                                                                                                                                                                                                                                  e ..~ ~ ~~y~''.~$ ~"''~3 .
                                        :                                                 ,                                                                                                                                                                                           ~               .: .                              • ~ r..               . `                  •~" '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .          .
                                                                                                                                                                                                                                                                                                                                                                    S
                                                                                                                                                                                                                                                                            .                                                                               . - .. '«•:•;:~21ip• .a                                                                .            ,

                                                                                                                                                                                                                          ,                                       ...                                                                                       y +',~ i„ . y''                               }        °~.
                                                                                                                                                                                                                                                                                                                                                                                                                     r r4           rw^~'rA•1'
                                            '          ...            ~             ~.                . . .,.                                             ~                       `                                                                                                                                                        t        "                                                                                                           .. i~F::                      .
                                                                                    .                 ,~•g:                            ; ;                      :                             .                           ,                                                                                           x                                                                  ~                                       ~°~~ , } 1.j'~S-~7 T•`." it~~,
               _                                                                                                                                                                                                                                                                      ~ ~' 4                                                                                                                         . .~~ s    ~~
                                                                                                                                                                                                                                                                                                                                                                                                                                         •~                         `•Tt rr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    rxx-              '~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              h~
                                                                                                                                           ,                                                                                                                                                                                                                                                                                     ~~~~~''~
                                                                              •                           ~Y~`~
                                                                                                                                                          6                  •               ''                    -' '                                                 .                 .                                                             .                     ..                     ..                                                                        a~t w• U
                                                                                                                                       .                                            •; . tix`
                                                                                                                                                                                  . ....t                                                                                                                                                                                                                                            [' .
  .                                                                                                                           r, a i. '~.
                                                                                                                             „~~~      ~.i S.                                                                             ~               i..                       1.                                 .              ~                                      .                       '                                           {,•,+ `.'-~~.. "3 - Aa sz(i..'r`,C+ti'
                                                                                                                                                                                                                                                                                                                                                                                                                                                ^
                                                                                                                                                                                                               i                                                                                                                                                          ,              •,                                     .r.LL~I~..`4 ii~ ^,{
                                                                                                                                                                                                                                                                                                                                                                                                                                                   '~IFTfa~ ..     . ,
     : ;. . .                                                ~                                    ,                                              ••     ~ ~, ; ~. . •                                                                      ,                                                                                                                                                                                               ~
                                                                                                                                                     ,f                                                                                                                                                                                                                                                                                 ys
                                                                                                                        ~+                        .~, y,                                                                                                                                                                                                                                                                                •      T,_ t ~'~:~ ~i'-L :.~'.
                                                                                                          ~~tor~
                                                                                                                         ~                                                                                                                                ' ~
                                                                                           Z.                                                                                                                                                         .l~
                                                                                                                                                                                                                                                                                                           '-'j                   ~'` i                                                                                           w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~~'• ~ r S^

                                                                              Q
                                                                              r ~                                                                              4 ':• ,t•,~ as~
                                                                                                                                                                             '"~~kk                                                                   .                          ~ ..
                                                                                                                                                                                                                                                                                                                                                  . .                     - ..
                                                                                                                                                                                                                                                                                                                                                                                             .                  l r         ~'d}
- ~-.,.• ~                              . - . ,.. ~. ~ _V          ~ ~J W: „ f                                                                                                                                                                                                                                                                                                                            .                        ~~•ij F~ i!
                                                                 ~1 1 ".±~ .C°,.=
                                                       -•;- ~~..••~                                                                                                                                                                                                             }3.{,;~                                                                                                                         ~~~~°~t N ~~~'J r .
                                                             ~~r~~.
                                                                                      ,
                                                                                 .~• T.                                                                                     ;"-k!" 4'.,. •,. .._-..                                       ~. ....                                                      -_ l                                                                                               1
                                                                        ,~•                                                                                                                                                                                                 ,                                                                                        ..                                     ...   'af ~ T~ r V~; r
                                                                                                                                                                                                                                                                                                                              •                                                                                                        _ . . ,. .
                                                              WW~.            ~Q
                                                                               / .~ . ` V                                                       'i                                ~ :



                                                                                                               o
                                                                                                               z
                                                                                                                 ~•                                                               ~: z
                                                              O



                                                                  O ~ . 6:                                                                                                            u:                                                                                                                                                                                                                                                                            •
                                                                  O               p                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                      ~                                                                                                        .                                                                                         .
                                                                  U
                                                                                  z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                `
                                            .                                                                                                                                     c~►

                                                                                                                                           .                            ~                                                                                                                                                                                                                                                                                 ~ •                       .
                                Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 4 of 21

                                                                                      DOCKETNUMBER
        CIVIL ACTION COVER SHEET
                                                                                                                                                      Trial Court of Massachusetts
                                                                                                                                                      The Superior Court                                      ~
Pt.A1NTiFF(S):           ViadymU Lamedieu                                                                                                      COUNTY
                                                                                                                                                              NOrfOIk
ADDRESS:                  Needharo. MA

                                                                                                               DEFENDANT(S):             Prize LoAie, Ina. and Ryan LeMhand


                                                                                                           i
ATfORNEY:                 Raven MoesBnger

ADDRESS:                  Law Otitee of Ntcholas F. Orttz, P.C.                                                ADDRESS:                  Pfize Logie: 25200 Tetegraph Rd.. Suite 405, South6eid, MI 48033

SO Congress Street. Suite 540. Boston, MA 021109                                                                LaMirend: 1218 Water Cli(f Drive, Bloomtield Hiils, MI 48302


                                                                                                                                                                                                      ~
BBO:                     887858
                                                           TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
              CODE NO.                               TYPE OF ACTiON (specify)              TRACK              HAS A JURY CLAIM BEEN 16ADE? >- rn
       A01                                   Servlces, Labor, and Matedals                  F                  Q YES     E] NO     ~       ?~
   •If "Other' ptease describe:                                                                                                                                                                       ~    ~ ~
               Is there a claim under G.L. c. 93A? --                         Is this a class action under Mass. R. Civ. P. 237                                                                            e' ~
               M YES             Q NO                                              ~ YES              Q NO                                                                                                 r 3~
                                                   STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A
The following Is a full, itemized and detailed statement of the fads on which the undersigned plaintiff or piainGffs counsel relies to determine mone damages.
For this form, disregard doubte or treble damage daims; indicate single damages only.
                                                                                                      TORT CLAIMS
                                                                                          (attach additional sheets as neosssary)
A. Documented medical expenses to date:
        1.Total hospital expenses .................................................................................................................................... :..................... .       $
        2.Total dodor expenses ....................................................................................................................................................................   s
        3.Total chiroprad3c expenses .......................................................................................................................... ...........................           $,
        4.Total physical therapy expenses ... ..................................................................................................................:............................         $
        5.Total other expenses (desaibe below) ...................................................................................................................... .................               $
                                                                                                                                                                                Subtotal (A):         $
B. Documented lost wages and compensation to date ......................................................................................................................................              g
C. Documented property damages to date ..............................................................................................  . ........................................................     $
D. Reasonably anftdpated future medical and hospital expenses ............................................................................: ......................................                    $
E. Reasonably antidpated lost wages .............................................................................................................................................................:.   S
F. Other documented items of dainages (describe below) ................................................................................................................................               $

G. Briefly describe piaintifPs injury, induding the nature and extent of injury:
                                                                                                                                                                                    TOTAL (A-F):S


                                                                  CONTRACT CLAIMS
                                                         (attach additlonal sheets as necessary)
 ~ This action indudes a daim invoiving colledlon of a debt     rred pursuaM to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a deta0ed descxiptlon of claim(s):
                                                                                                                                 TOTAL: $ ~ $soK
Nonpayment of wages in viofation of state law
signatune of Attomey/ Unrepresent,ed Plaintiff: X                                                                             Date: Jun 23, 2020
RELATED ACTIONS: Please provide the case numbe , case name, and-c-o-urTty of any rela                                                                 actions pending in the Superior Court.


                                              CERTIFICATION PURSUANT TO SJC RULE 1:18
1 heneby cerllfy that I have complied with requirements of Rule 5 the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my cli ts with information ab u court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the v' us methods of disnirle r solu ' n.

Signatur+e of Attorney of Record: X                                                                                                                                                    Date: Jun 23, 2020
                                                                                                  T -
       Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 5 of 21



                          COMMONWEALTH OF MASSACHUSETTS
                    ,
NORFOLK, ss                                                SUPERIOR COURT
                                                           DEPARTMENT OF
                                                           THE TRIAL COURT

                                                                                       ~
VLADYMIR LAMADIEU,                                                                     c.      ,,s
                                                                                        ~      i; rrn


                        Plaintiff,
                                                    C. A. No.                                  ~ CYN
V.                                                                                             ~
                                                                                         ..-   ~ 'p

PRIZE LOGIC, INC. and
RYAN LAMIRAND,                                                                                          ,

                        Defendants.          }
                                             )

                                           COMPLAINT

                                      I.

       Plaintiff Vladymir Lamadieu brings this action against his former employer, Prize Logic,

Inc., and its chief executive officer, Ryan LaMirand, for the non-payment of earned wages,

including commissions and vacation pay, in violation of state law.

                                           II. PARTIES

       1.     Plaintiff Vladymir Lamadieu resides in Needham, Massachusetts.

       2.     Defendant Prize Logic, Inc. (hereinafter, "Prize Logic") is a foreign corporation

organized under the laws of Delaware with a usual place of business located at 25200 Telegraph

Road, Suite #405, Southfield, Michigan 48033.

       3.     Defendant Ryan LaMirand is the chief executive officer of Prize Logic, Inc., and,

on information and belief, resides at 1218 Water Cliff Drive, Bloomfield Hills, Michigan 48302.
        Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 6 of 21




       4.     At all relevant times, Mr. LaMirand served as an officer or agent having the

management of Prize Logic and controlled, directed, and participated to a substantial degree in

formulating and determining the financial policies of the company.
                  ~
       5.     The Defendants employed the plaintiff.

                              III. JURISDICTION AND VENUE

       6.     This Court has jurisdiction to address this matter pursuant to M.G.L. c. 149, § 150

and its inherent common law authority.

       7.     The plaintiff has filed a complaint regarding this matter with the Massachusetts

Attorney General pursuant to M.G.L, c. 149, § 150.

       8.      Venue is proper pursuant to M.G.L. c. 223, § 1 because the plaintiff resides in

Norfolk County.

                                          IV, FACTS

9.     Prize Logic is a promotional marketing company operating throughout the United States.

10.    On or around September 24, 2018, Prize Logic hired Plaintiff Vlaydmir Lamadieu.

11.    Mr. Lamadieu's job duties included making sales.

12.    At the outset of his employment, Prize Logic agreed to compensate Mr. Lamadieu with a

salary of $120,000 per year, plus commissions.

13.    Prize Logic also agreed to provide W. Lamadieu with, on information and belief, two

weeks of paid vacation per year.

14.    Prize Logic terminated Mr. Lamadieu's employment on June 22, 2020.

Unnaid Commissions

15.    Prize Logic agreed to pay Mr. Lamadieu commissions pursuant to a Sales Compensation

Plan (the "Plan"). A true and accurate copy of the Plan is attached hereto as Exhibit A.



                                                 2
          Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 7 of 21



16.    Per the Plan, Mr. Lamadieu earned a comrnission of at least .5% on sales to Samsung and

3% on all other sales.

17.    On or about May 8, 2020, Mr. Lamadieu made a sale to Lowe's (the "Lowe's Sale").

18.    The Lowe's Sale was a three-year deal worth an estimated $345 million per year, or a

total of $9415 million.

19.    A fully-executed Statement of Work ("SOW" and corresponding Purchase Order ("PO")

were issued for the Lowe's Sale before Prize Logic terminated Mr. Lamadieu's employment.

20.    Prize Logic initially assigned the Lowe's account to Mr. Lamadieu in its Salesforce

system.

21.    However, Prize Logic subsequently reassigned the Lowe's account to a newly-hired

employee.

22.    When Mr. Lamadieu asked Prize Logic why the account was reassigned, he was

informed that the change was only temporary.

23.    During the second quarter of 2020, Mr. Lamadieu made approximately $750,000 in sales

to multiple other companies, including approximately $600,000 in sales to Sar:isung.

24.    A fully-executed Statement of Work ("SOW") and corresponding Purchase Order ("PO")

and were issued with respect to these sales before Prize Logic terminated Mr. Lamadieu's

employment.

25.    All of the foregoing commissions were definitely determined and due and payable.

26.    The commissions were arithmetically determinable, as they were simply a percentage of

each sale.

27.    The commissions were also due and payable, as there were no outstanding lawful

contingencies barring their payment.



                                               3
       Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 8 of 21



28.    While the Plan provides that Mr. Lamadieu must be employed on the date of payout in

order to earn his commissions, that constituted an unlawful contingency under the Massachusetts

Wage Act, as Prize Logic made it impossible for Mr. Lamadieu to achieve the contingency by

ternunating his employment and by otherwise evading the requirements of the statute.

29.    In total, as a result of the Lowe's Sale and other sales Mr. Lamadieu made during the

second quarter of 2020, he earned between approximately $277,500 and $457,500 in

conunissions.

30.    However, Prize Logic failed to pay Mr. Lamadieu his eamed commissions within six

days of the pay period in which they were earned.

31.    After the Lowe's Sale, Prize Logic began inventing a reason to terminate Mr. Lamadieu's

employment in order to avoid paying him his earned commissions.

32.    Prize Logic settled on falsely claiming that Mr. Lamadieu's work performance was poor.

33.    On June 12, 2020, Prize Logic terminated Mr. Lamadieu's employment.

34.    Prize Logic terminated Mr. Lamadieu's employment without cause.

35.    In fact, Prize Logic terminated Mr. Lamadieu's employment in order to avoid paying him

his commissions on the Lowe's Sale.

Unnaid Salarp and Vacation Pay

36.    As of the date of his ternunation, Mr. Lamadieu had accrued and not used at least 88.9

hours of paid vacation time, the equivalent of approximately $5,128.85.

37.    Prize Logic failed to pay Mr. Lamadieu his, earned vacation pay on the date of his

tennination.

38.    Prize Logic also failed to pay Mr. Lamadieu two weeks of earned salary on the date of his

termination, instead paying his salary on the following day.



                                                4
          Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 9 of 21



39.       To date, Prize Logic owes Mr. Lamadieu his unpaid vacation and interest on his late-paid

salary.

                                     V. CAUSES OF ACTION

                                              COUNTI

          NON-PAYMENT OF WAGES IN VIOLATION OF M.G.L, c.149, §§ 148,150

40.       The plaintiff hereby realleges and incorporates by reference the facts and allegations

contained in the preceding paragraphs of this pleading as if fully set forth herein.

41.       M.G.L. c. 149, § 148 mandates the timely payment of all earned wages.

42.       Section 148 provides in relevant part:

                 [e]very person having employees in his service shall pay weekly or
                 bi-weekly each such employee the wages earned by him to within
                 six days of the termination of the pay period during which the
                 wages were earned if employed for five or six days in a calendar
                 week, or to within seven days of the termination of the pay period
                 during which the wages were earned if such employee is employed
                 seven days in a calendar week ... but ... any employee
                 discharged from such employment shall be paid in full on the day
                 of his discharge.

                 M.G.L. c. 149, § 148

43.       The defendants failed to pay Mr. Lamadieu the full amount of his earned wages,

including salary, commissions, and vacation pay, when the same became due and payable.

44.       The defendants' failure to comply with M.G.L. c. 149, §§ 148, 150 entitles Mr. Lamadieu

to recover treble damages, interest, reasonable attorney's fees, and costs pursuant to M.G.L. c.

149, § 150.




                                                   5
        Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 10 of 21



                                             COUNT II

                                    BREACH OF CONTRACT
                                    (Against Prize Logic Only)

 45.    The plaintiff hereby realleges and incorporates by reference the facts and allegations

 contained in the preceding paragraphs of this pleading as if fully set forth herein.

 46.    The defendant and the plaintiff were parties to a contract under which the defendants

 agreed to and had a duty to pay the plaintiff wages.

 47.    The defendant breached its contractual duty by failing to pay the plaintiff the wages due

 to him pursuant to the terms of the contract.

 48.    The defendant's breach was material.

 49.    As a result of the defendant's breach, the plaintiff suffered damages.

 50.    The defendant's breach was both the proximate and actual cause of the plaintiff s

 damages.

 51.    The defendant's breach of contract entitles the plaintiff to recover his contract damages,

 including but not limited to, incidental and consequential damages, and pre judgment interest

 from the date of the breach.

                                             COUNT III

            BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
                           (Against Prize Logic Only)

 52.    The Plaintiff hereby realleges and incorporates by reference the facts and allegations

 contained in the preceding paragraphs of this pleading as if fully set forth herein.

, 53.   Defendant terniinated PlaintifPs employment in bad faith in an effort to deprive him of

 earned commissions, including commissions from the Lowe's Sale.




                                                  ~
       Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 11 of 21



54.     By tenninating Plaintiff before his commissions payout date and doing so to avoid paying

Plaintiff his earned commissions, the Defendant breached the implied covenant of good faith and

fair dealing irpplicit in all contracts.

55.     The Defendant's breach entitles the plaintiff to recover his damages, including, but not

limited to, the amount of the unpaid commissions.

                                              COUNT IV

                                       UNJUST ENRICHMENT
                                      (Against Prize Logic Only)

56.     The plaintiff hereby realleges and incorporates by reference the facts and allegations

contained in the preceding paragraphs of this pleading as if fully set forth herein.

57.     The defendant received the benefit of the plaintiffs time, work, and professional skill

without compensating the plaintiff for the same and as he reasonably expected.

58.     The defendant was unjustly and unfairly enriched by the amount of the unpaid wages,

any profits it made as a result of the plaintiffl s work, and by the amount of taxes, business costs,

and expenses it passed on to the plaintiff.

59.     The defendant benefited financially from its failure to pay the plaintiffwages and, as a

result, the plaintiff sufPered damages.

        WHEREFORE, the plaintiff requests that the Court enter final judgment against the

defendants, jointly and severally, awarding the plaintiff•

        1. Treble damages, interest, reasonable attorney's fees, and costs pursuant to M.G.L. c.
           149, § 150 for unpaid wages;

        2. All legally cognizable damages for the defendant's breach of contract;

        3. All legally cognizable damages for the defendant's breach of the covenant of good
           faith and fair dealing;

        4. Equitable damages for the defendant's unjust enrichment; and


                                                  7
      Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 12 of 21




      5. Such other relief that the Court deems just.

                                       JiTRY DEMAND

                       The plaintiff demands a trial by jury for all claims.


                                                his


                                             Raven Moeslinger (BBO# 687956)
                                             Nicholas F. Ortiz (BBO# 655135)
                                             Law Office of Nicholas F. Ortiz, FC
                                             50 Congress Street, Suite 540
                                             Boston, MA 02110
                                             (617) 338-9400
                                             rm@mass-]egal.com
Dated: June 23, 2020




                                                8
Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 13 of 21




             EXHIBIT A
Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 14 of 21
                       Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 15 of 21

           *




                                     0
                                                                                                                                            ~

                 P~N a83EeTIVES               Prizek ogic i6,plensed to present its<2Q20 Saies Gompensation Pian (the"Plan"). The Plan
                                              has;the foifoviiing.abjeetives.to aiign inceritiv,e pay~with Prizel.ogic`s goais:
           ~                                       • To generate revenue gr,owth and to increase;market, penetration and-share:
                                                  !k To;reward those wha achieve and exceed; company, customer and job related
                                                       ta rgets.

                 PLAiV YEA'R,                 The term of:the Pian is Jartuary 1, 2020 through December 31,,2020 (the "Plan Year").

                 ELIGIBILf Tl'                Eligibclity fQ"r. `participatiori; is timited.to Associates:directly responsible forsales (each a•
       ,                                      "Satespe"rson"). .T.o participate,.each,Salespersori musfi:sign a.,copy of'the;Plarr.and return
                                              it;tQ f.he Gpnerai.0 .ounsei. Any Sale.'sperson hired afcer ttie-start•of fhel Pian Year may
                                              participate in tfie: Plan on a prorafed.basts b.ased onthe Sal.esper.son'.s date of
                                                                                                                                                   :r
           •                                  emplayment..
       a'

    :            SALES'COMPENSATI..O,N        The,lrndividuai Pfan section ofahis document.describes;the. respons'ibiiities and assigned
  ;'.          .
                 COMPONE,N..T5                accoun.tS/mark`ets  for you: i:n 2020 as well as the rates
                                                                                                    -
                                                                                                          and targets;for
                                                                                                                 ,
                                                                                                                          your individual plan
                                                        .
  '                                           ("individqal P1an"). Th"ese.r.esponsiliilities and assignments encompass maximizing,
                                              pcofitable;sales.oppo"rEuriit(es for PrizeLogic as. uveii as achieving-goais as determined.by
                                              the.SVP. of`BusinessDevelopment:

                                              Gottrpe.nsafion is;designed:.taspecifical,ly;ineentivize high performance in the assignrnents
       r          .                           and responsibiiities iisted in.;.the Individual Plan.:For'2020, your Iridividuai Pian wii! consist
           =                                  ofthree-types af; c. ompensation in :addition ta'ydur base.salary..These comp.ensation
                                              tliges are;

                                              Pian Incentive;Cariimission: the cammission.,payment affered against the.f;ase net
                                               bookings~ ta rget.assigned.

 .,.                                          Accelerated Incentive:Cominission: the commission;payrrient offer.e.d against net
                                              600kirigs`ouer and above-the iaase,net bookings.target.assigned,

                                               Praduct{iased tncentivess The payinerit oft'ered forseiiing pa:rticular products and/or
                                              services:
       ..
                                                     ..
                 ~aENERAL i}ETERNIiNATIQN Comrtmissi.ons are.corisidered earned when faoth;(is a.net booking is'achieved,arid.tii} the
       `         AMD PAYMENTRULES       Sale'spefson is empioyed atPriztCogic o.'ri the Payrnent aate (as defined belaw).:A net
  :.                                    tiookirig-is;achieved when<a fuliy-executed:Statementqf,Work.(SQW) and.a
.. .                                       _    ., .
                                        ~otresponding Purchase Qrder̀ (P.C►~:are issued, receivsd and record,ed in $alesfor,ce less
                                        any prizirig and pass=through costs and experises.'An iilustration oF what is removed to
                                        calculate a net booking is;coritained`in the Appendix of this;document:.This detaii vvili
                                        alsa be:availabie fo`r eaeh'cspportunity within the'.Saiesforce system..

                                               Earned. commEssio. ns wil[ be tracked by quarter and .reported and paid, at the end af th&
                                               mpnth after_the end af the quarter (the "Payment Date"). For exampie, Ql net bookings
                                               will be caiculated during the montFa of.April and added.to the Apr'ii 30 payroil. Commission
       "                                       payments`are Subject°to°appropriate federai, state; and loea.i withhofdings,

   -.                                          Refer td sectian B for'policy informatian regarding.the;paymentof commiSsions.in the
                                               eventofa leave ocseparatiori.of empioyment.
                         ~
       Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 16 of 21




PLAN      Di FICATioNs       Pri7eLokitr i6rv69 the right tclArriend, rev.dke,6r modifV the Piv atany-tirne.
                             Written nQtice ofarty and all changes whi6h,affect,an thdiVidual P16n will,be


:CH NGE$ IN                  Occ.osicirialiv; PiliOLogic rrtaV`.determi- ne' a nee
                                                                                 'd10 r'e'a'ss'Ign
                                                                                                 ' iccountsfinarkefs
:ASSIGNMENTS OK              an_d/or totrespondin . g taiFg,ets. This.may' b e clione at thed1screticihof.theSVPbf
'TARGETS                     Business D v loorrierit cit,other inernbers of Senidr Leadorship: Notlfiption:of
                             sU
                              'Et h. q~anges W iIlbe-giv n Ori ortathp. 6ffective:clate'.

COMMISSION                   AsP,46nt.wbrk is tijmOleted aridrecbncilecl. PrizeLogic May'46termine that a
  ERPAYME14TS                cancellatfon of all 6r oatt Of 8,orogr4m-at any point, ft&theSOW.iss1 ned*.and,
                             thePO K:tec6iViad'it'ro.qUi.red';drnon-p,aym6ntcoUld resultih ah over-payrhen t.to
                             theSallin 6r. dti. PCizeLogic reserves the right td riecoUp and -reconcile
                             compensaticiti,ot,.its sole cliscr6tiom

DJSCRETIQNM-CAP                  &LoRic:reserves the.rig ht tq inodify•cir,cap Acceleratecl lhcentive Commissi,ons
                             at its sole dkcretion: once. Accelerated lncehtive Commissions are equal to,or
                             greEitqt.t.ha.P..t.he,c,6nimiss,.i.ons.pid,f.orPlanlincehtive Cbmrnlssiohs:
                                         I                                                  .     I
 RECURRING% REVENUE          Fo'r'ttie ca lenjat vear,2020,.t!ach'Salosperson:wilI get credit~agaj rist1heir
,(RENEWALS) AND MULTI        Individual Plah oniy-one time for any annual renew'al that~may be.sig ned more
'YEAR DEALS                  than once during the year. The.firstfenewal will courittoward theSalespersoWs
                             2020 Plana    .nd will, be paid i6accordance.wifl-i theterms of the 2020,Plan. T'he
                             second renewa[will cbunt toward the Salesperson'S"2021 Plan and,paid accordihg
                             to the normal paylnent'schedule4

                             For,any multi-year deal-that is signed,,the booking,and commission Will be
                             awarded coincidino.With tho,year of the.contract. For examplei an S6W fora two
                             year-d6ai is:ekecuted1n 20 20; the.'amourit attributedto idk r'evenue will be.  .
                             added t o'the Salespeeson's,, net bookings target for 2020 and':cornmissi onslW111 be
                                                                                                           .
                             pid.accordingty. The second yearw-lli be counted aglainsi the base.planfor 2021
                             a.1nd commissions will be paid'accordingly.
                 I 1. I       1    I    I                               .       ..
ADD'ITIONAL 1EARN I , NG S   S ales bf t he,Audience,Activation prodUct will be awarded as f6llows: if the
F611:50k!NC Pk(jbu'CTS       8alesperson'ls .e~arning,againii:the'i~r -base, plan,th e:award will be an incremehtal
QRSERV. ICES                 N.. Ifthe Salesperson has already athieved their base plan: the awardwill be paid
                             an incremerital 316. Any Sales:of:kudience Activation product not direeily
                             attrlhutablelo. an.assigned account-will be evenlyAivided across1he sellers active
                             cludn&a fuh: calendar month.

                             Sale of. a"'New Recurring:Contract!' Will be award ed,as.fol lows,1 for ihe initial,term.
                             I , f the Salesperson is, earning, agairisftheir base plan,the award will be:an
                             ihcremental.2°f. ifthe Sales'person'has already ach ieved their baseplan the award
                              will be.paid an incremental111a..
                                  .
                             ln2020,,a "New:Recurring ContracV is:,ja,cleal of 12 mcinths cirlongetthat,invcilves.
                             an ,.auito renewal,'of thgage plaiform
                                                            .       licenses-The clefermination. f e rnings o n
                             any deal that meetslomebuf not all of the identified,ceiterI6 Is at the discretion
                             of.the CEO.




                                                                         in—
        Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 17 of 21


PL CONFiDti1 T lAL                                                                         lanuary 31, 2020


ADDENDUMS              Addendums would append net bookings numbers and will be reflected in
                       quarterly commission payouts based on the date of each addendum. Addendum
                       net bookings will follow the same process requiring a signed SOW and PO as
                       applicabie.

                       Any remaining payments and/or addendums from 2016-2018 programs will
                       continue to be paid according to the ruies of the 2018 Sales Compensation Plan.


TERMINATIONS AND       Termination by Employee: When a Salesperson terminates his or her
LEAVES                 empioyment, that Salesperson is no longer entitled to any unpaid Plan Incentive
                      .Commissions, Accelerated Incentive Commissions, or Product Based Incentives for
                       any net bookings achieved during his or her employment. ln order to be eligible
                       to receive incentive compensation for any quarter, the Salesperson must be an
                       Associate of the company on the on the final payroll date 30 days after the end of
                       the quarter, the date on which the incentive amounts are calculated and deemed
                       earned.

                       Termination by PrizeLogic for cause: When a Salesperson's employment is
                       terminated by PrizeLogic for cause, that Salesperson is no longer entitled to any
                       Plan Incentive Commissions, Accelerated Incentive Commissions, or Product
                       Based Incentives for any net bookings achieved during his or her employment.

                       Termination by PrizeLogic without cause: When a Salesperson's employment is
                       terminated by Prizelogic without cause (e.g., a layoff), the Salesperson's final
                       commissions due will be calcuiated pursuant to the terms of the Plan, and 50% of
                       such earned commissions will be payable to that Salesperson pursuant to the
                       regular payment schedule.

                       Leave ofAbsence: If a Salesperson is on an approved paid or unpaid (non-PTO)
                       leave and a net booking is finalized according to the terms of the Plan, PrizeLogic
                       will pay that Salesperson commission on 40% of the net booking in accordance
                       with the commission payment caicuiation and pay date. The Salesperson will also
                       get 40% of the value of the net booking applied toward his or her annual target.
                       The inheriting active Salesperson will be paid commission on 60% of the net
                       booking.

                       NO GUARANTEE OF EMPLOYMENT: Nothing in the Plan changes the normal
                       empioyer/employee relationship and it should not be interpreted as a guarantee
                       or contract of empioyment. Both PrizeLogic and the Salesperson acknowledge the
                       "at will" employment agreement as outlined in the employee handbook and any
                       other employment agreements. In addition, payment of an incentive shall not be
                       construed as an indication that overall Job performance is satisfactory.

INTERPRETATION AND     Eligibility, participation, and incentive compensation levels are reviewed and
ADMINISTRATION         communicated each calendar year and are not automatically carried over from
                       the year prior. This Sales Compensation Plan will be interpreted and administered
                       In accordance with Michigan law, not taking into account any choice of law ruies.
                       PrizeLogic retains the sole discretion to interpret and administer the Plan.

PLAN PAYMENT           Designation of a Salesperson as incentive eiigible does not guarantee that
GUIDELINES             Salesperson a right to an incentive under any circumstances.




pG. 4
      Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 18 of 21


PL CONFIDEN'IF IAL                                                                       i art;a ~y 'f l: 2020


                     PrizeLogic reserves the right to adjust territories and/or account assignments and
                     related goais and pian provisions during the year based on overall business or
                     individual circumstances.

                     Each Salesperson should check his or her paystub each pay period. If there is a
                     question or concern about an overpayment or an underpayment, it must be
                     brought to the attention of Human Resources before the last day of the quarter in
                     which the commission payment in question was received. Failure to do so will
                     result in waiver of any ciaim of any allegedly underpaid commission. However,
                     PrizeLogic reserves the right to recover any overpayments from future payroll
                     distributions in accordance with Michigan law.

CONFIDENTIALITY      PrizeLogic Associates are required to comply with all confidentiality agreements,
                     including but not limited to, the confidentiality agreement signed upon hire at
                     PrizeLogic.

                     Saies data, records, and reports are both confidential and proprietary information
                     of PrizeLogic. This information will be kept confidential and will only be disclosed
                     to Associates who need the information.
      Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 19 of 21




         .      _...r_.._......----.__..._... ,...                                _..          ..                 ...
 Compntiertt   "                                      Base"P,.ian   Aecelerator • Earnings at 100~_           Sai~iple;Earnings
                                                        Rates           Rates-                achlevem'ent:   Assurriing~~Q%aver;;
                                                                                                              aciiteve and $IOOK of,
                                                                                                              Audience Actiyation j
               .
                                                                                                              New,Recurring
                                                                                                                      :.... .
                                                           ..                         ~
                                                                                  _                           cantr.acts
                                                                                                                             ,. . .
                                                     $1201'000;;    S1.261,000.           $120,000'           $120,00:
  Plan Incentive"Goirimission:                       3:U9o~         7;OR,o`               $43,440             $5~;576
; Tter 1 Camniission (Samsung)-                                     3:59b                 $23;824             $40;5pp,
  AudienceRctiVation; ..,                            5:OSo:         3A%
,.New_Recurring;Goritracts                                          1.0%
              .:...:    ;
:.tOTAL......
Case 1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 20 of 21
;            y                                         .                           .        ...        . .               .           . .
                                                           Case
                                                            ~
                                                                1:20-cv-11490-RGS Document 1-3 Filed 08/07/20 Page 21 of 21
                                                                A •




                                                                                                                                                                                                                                                                                                                        A1nt:sar". ~;ts 2020'

                                     4~


                                                                                                                                                                                                                                                                                                                                                d
                                               or a servic~s:excepi',or trostin~ o~ tho5e rn t                                                                                        p ~~~uremer~ z se~tion, tar~et                                                      t~eti book►ngs are~the total amount                                       ~
                                                                                              e an~: procurer~ nt serv,ices, rhe.develo.pment team (,r'ar~ hosting)
                                          for that servlee~as~~stated~an the~SQVJ: For hast ing~                                                                                                                                                                                                                                                        .
    >                                        .
                                          or tlie fulfillmt?nt teatn (for procu•remenfi) will provide;quptes for these services. Only the amountch#ged over
                                          and above`the:quote received from"these teams wil( Eie counted towardstarget,: net bookings..
    , ,.                                                                                                                                                                                                                                            M ........:...
                                                                                                                                                                                                                                                          .               _. ... _. _._..,~. ...,._ .._~
                                                                                                                                                                           rAiirkupfrom                                              +
    .,
                                                                                                                                                                           . o.                                                                          ~... •.,~.,.._.:.~._..._......_w,>..W..~
                                                                                                                                                                                                                                                                                                                  I
         ;                   ~                             .                                                .                            .                                                                                                               . __                    ....,....<,.....>..».«.«.        .{~
                                          (1) Boridin Re stratlon                                                                                                                                                              x                  , ...:..._           ...:~..K» _. ~.._M...,«....      .                                               ..
                                          f1) Tran3(atiori sei*s                                                                                                                                                               x-
                                                                                                                                                                                                                                                                              .;,.._.._.~. .__.._:
                                          (1)` Outsidei:eqal' interriational                                                                                                              Case liyCase                                                    -..... ..~.....«.w........,....:, .,... _._.,J!`

    .. .                                  Admfnistrwt~on Senriaes                                                                                                                                                                                 ; .,.. .               .. _.._,.> ..... .„...         ........ .:
                                                               , , ._ .                                                                                                    ,               ~
    ;                                         tud In                                                                                                                                                                           x
                                              Moderation.                                                                                                                                                                      x:                                                                                  _.
                                                  Cuistomer5uppoet/Weekend Support                                                                                                                                             x.
                 ~   _                          . ..                                                                    °-                                                                                                                                                                     ._..• „ .          .;x                                       .
    ';                                                                                                                                                   .                                       .                         .                      +~'                      --:rr•~
    .
             .                            orowifripAdmfritsfrbNon-                                                                                                                                                                                                                      _ _...
                                           1 'I 6ackground.thecks.                                                                                                                                                             x               : ..~..,,.: ...., ... ._ _..:._~......»~....;
    :...
                                                Affdavit af Eli> fbqt                                               "                                                                                                          z                 ,_.,.~.•           _,.. ~. ,~,. _,~.n,,,~                                                          , .
                                                  Tri Com anion Re(ease                                                                                                                                                        x                                                        _.._ .. ........_W~
                                                                                                                                                                                                                               x. . .
                                                  IRS'3099`s

    .,                                            Wi nner 5election/Communication ..                                                                                                                                           x                                                 ~._
                                                                      ra                                                                                                                                                       x
    :..                                           PQ"BoxSet<.U`/Mana ement .                                                                                                                                                   x,                                                                                  9
                                                  W;nrier/Award"Letter                                                                                                                                                         X.
         :..                                                                                                                                                                        ...                                                             :-:                  -^--«•>»._:..               , ._:,,: :•;~                                          :;
                                                  Redem tion Rortai.SeYUp                                                                                                                                                      x                                                   .
                                                                                                                                                                                                                                                                                  F
         .                                PracureineriYServites                                                                                                                                                                                     ~ '                                'µ ~ ~                      :.
                                                                                                                                                                                                                                                   ... ,... ...                         . . ,,:..                                                       : :.
                                           8 P,rize.Furidirs `, ` '                                                                                                                  x
                                          qL                                             andTri Man~ ement`                                                                          x                                                                                                                             '
         '
                                          (1);., Shi '"in Handlfri(posta e)                                                                                                          x                                                                                      ... .:           _.w: . .. . ..       °
                                                  Kit packing&Stor~r e                                                                                                               x.                                                                                                                           p.
                                                                                                                                                                                                                                                                                                      .
                                           i) Prl.iit Productian.                                                                                                                                                                                                                                                  ~
                                                                  ,                                                                                                                                                                              , ..~..w.. ,~:.:...,..~......:.,:,...,...._,.~
         ,                                (i}: Wa~eFiousin ' Recelvfrr                                                                            ~~~                                z.                                                           .:~..... . . _.. ... . _..                    ... -1::
         „                                                                                                                                                                                                                                             _...          .. ............... .........~ :
                                                                                                  .                                                                                                              _..           ,                                                                      <
                                          se'tVl.as' Th(rc! P8 ~ `)°                               ~                                                                                                                                       ~
                                           ~j. 5~ . .                                                                                                                                                                          x
         ~ .
                                 ~        1L Einails:                                                                                                                                                                                                 ..~            ~ . .,...._.. ......._...._.....
                                          (4j No•stin                                                                                                                                x                                                              , .    . .. ..... ......:... _...............~.
                                              OCR:(@lirik)                                                                                                                                                                                        .:~.... . ..         .        3 ....-
         ..                                   , ..                               1.                                                                                                                                                                                                                   <:
                                          GreativeServices                                                                                                                                                                                       ..........                                .~~.... ...._« .,;
                                                                    _..
                                          f2° CreativeSeivtces.                                                                                                                                                                X:                                                 _ -.... . .....           :
             •                                                                                                                                                                                                                                                                                              ~.
    .                                                                                                                                                                                                                                            ... .    . .        .       .    . ...... e    ... ...    ,..E         .
                                          ..   QncjiCommission
                                                  .        .                                            .       .                    -                                                                                                           ; . ........ ..... .....,.m .,~,.._.a.... ... ........ ;                                                        -
                                                               .-          .., :.             .                                                                                                      .       .         .                   .          .


                                                                                                                                 __ . ....
                                       ~ij ;If sdrvices are over $10iC, the estimated
                                                                                ._.. ..expenses  will
                                                                                                    . _b® removed  from bookmgs   ...k
                                       . .;. ,. .. .__.,.......,. .....   _-,._          . _.,_....        .. .. .......... .              .:. . .. _.,.:_..                                                                                                                                            ......
         ..
                                       I(2) iFor Creative Sennces3har are"'Skrfled"
                                                                               .,._.....based;,,...
                                                                                               the estimated expenses
                                                                                                                    .._ wit!
                                                                                                                          .   6e.remov@from ..       600kings, ~
                                      1.(3) Pnze: Funds
                                                      :_.. wdl be removed from bookings / pass•through expenses
                                         (q) ;Far any outside hosUng (i e Azure Pix(usionJ (u1) rmount uriii be removed frorsi bookings~~azs throu~h expenses x
                                      'r5)
                                      ~s       Agency Commissions wili         _ .__.b~ calculated (fess expensesj       _.........          and reninved:from bookings                            ~
                                                                                                                                                                                ..._ . .....
                                      *:( ..... ~_.._.._....._S
                                                 MARS A en          Namadic,
                                                                ..n!t...... - .. . :Marketmg
                                                                                     .._.. .,. .......Werks,.Fusion                 u nd Just Marketin B):
                                                                                                       .... ... . m.... ..:........,....,.....:_............._..._......_:_.             ,._.:_' ~M
                                                                                                                                                                             ..
                                                                                                                         ... . ,....... ..... ................... ..' .
                                      ~IfRillerCaors
                                      i                        Reeriove
                                         .._..:._........_._.'._...~. ......... B&RFiliri       s, Praeurement&
                                                                                 . _. .....8....... , .,..:.............,......ProcurementSeMces
                                                                                                                                . ........ .. . ........... .                                                                   ,..~.~..
                                                                                                                                                                                                                                .                                                                             _
                                      Y                                                                                                                            ,
                                      € .. :...._... _ ..... .......__:.._..... ..... .. .._..........
                                                                                                                                                                                                         ,
                                       . ,. . 'Originai
                                      ~,......_....                 date:....................._......_,.,,-.....
                                                    _....:................._ 2/7/2018.
                                                                             :                                                  .........................:' `:..               .....                                                                                                                              '
                                               U dated date_ __i/15/2020
                                      ::__.<,i._...._,,....._........ .-^i                                                               ~.,,.,,..a.._                    ..:..~:...,....~...~....::
                                                                                                                                                                                                   ......i_.., , ...,.:..:...                  .~.~..... ~.,__,
                                                                                                                                                                                                                                                                                                     ~~
                                                                                                                                                                                                                                                                                ..... ...,_.......4_....._~ ..:
                         .                                                 .                           .
                                                                                                       -~                      ...                                k             .                                                                                          _;~-r..




             ~                         :~~.•:.~:
             1
